         Case 1:18-cv-01851-EJD Document 35 Filed 12/09/19 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 18-1851 C
                                  (Filed: December 9, 2019)

*************************************
                                    *
APL MICROSCOPIC, LLC,               *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                                           ORDER

       Pursuant to the Stipulation for the Entry of Judgment, ECF No. 34, filed by Defendant,
the United States, on December 6, 2019, the Clerk is directed to dismiss the case and enter
judgment accordingly.

       IT IS SO ORDERED.

                                                                  s/Edward J. Damich
                                                                  EDWARD J. DAMICH
                                                                  Senior Judge
